Citation Nr: 1236793	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 60 percent for a cervical spine disability, prior to September 23, 2002.

4.  Entitlement to an initial rating in excess of 60 percent for a cervical spine disability, from September 23, 2002, forward.

5.  Entitlement to an effective date earlier than June 5, 2001, for the grant of service connection for a cervical spine disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979, and had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issue of entitlement to an initial rating in excess of 60 percent for a cervical spine disability, from September 23, 2002, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In an October 2005 decision, the Board denied entitlement to service connection for a (low) back disability.  The Veteran did not initiate an appeal of that decision and it became final.

2.  Evidence received since the October 2005 Board decision by itself or in conjunction with previously considered evidence is new and material. 

3.  There is no competent and credible evidence linking the Veteran's low back disability to service.

4.  A rating in excess of 60 percent for the Veteran's cervical spine disability, prior to September 23, 2002, is not warranted.

5.  The Veteran's initial claim of service connection for a cervical spine disability was received on June 5, 2001. 

6.  Prior to June 5, 2001, there was no pending formal or informal claim showing an intent to apply for service connection for a cervical spine disability. 


CONCLUSIONS OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The criteria to reopen a claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  The criteria for an initial evaluation in excess of 60 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a; Diagnostic Codes 5285, 5286, 5293 (2001).  

5.  The criteria for establishing entitlement to an effective date prior to June 5, 2001, for the grant of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §  3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

As the decision to reopen the claim of entitlement to service connection for a low back disability is favorable to the Veteran, no further action is required to comply with the VCAA on this matter.

For the underlying claim of service connection for a low back disability, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2001 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in June 2002.  While he was not specifically notified of how VA determines disability ratings and effective dates if service connection is awarded in connection with his low back claim, there is no prejudice to the Veteran as the Board is not awarding service connection for that issue.  Moreover, the Veteran currently has increased rating and effective date issues on appeal, for which he was sent notice letters pursuant to Dingess in March 2006 and April 2009.  A reasonable person would have read these notices and understood that those criteria would apply to all claims for which service connection is awarded.
The Veteran's earlier effective date claim arises with the Veteran's disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.
Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Active duty service treatment records (STRs) are of record, though incomplete.  When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  However, the RO attempted to obtain additional active duty STRs, ultimately finding that further efforts to obtain additional active duty STRs would be futile.  As such, there is no basis for any further pursuit of the original versions of his STRs. 38 C.F.R. § 3.159(c)(2) and (3).

Reserve service records, along with VA and private treatment records are also of record.  Neither the Veteran nor his representative has identified any outstanding VA or non-VA treatment records that have not otherwise been obtained and included with the record.  The Veteran has submitted personal statements in support of his appeal, including testifying at a Board hearing in January 2005.  
In October 2009, a VA examination and opinion was obtained to address the nature and etiology of the Veteran's low back disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Low Back Disability

A.  New and Material Evidence

This appeal arises from the RO's April 2009 rating decision that found new and material evidence had not been submitted in order to reopen the claim of entitlement to service connection for a low back disability.  (The issue was originally characterized as simply a "back disability" but was subsequently recharacterized more accurately as a "low back disability" by the RO in April 2009.)  Based on evidence subsequently received by the Veteran, the RO issued an October 2009 Statement of the Case reopening the claim but denying it on the basis that there was no positive nexus between the Veteran's low back disability and his service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection will generally be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

When an unappealed Board decision becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A.§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2011) .  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2011).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

Here, the Veteran's initial claim for a (low) back disability was denied in a June 2002 rating decision, which found that the Veteran's (low) back disability was not due to service.  He appealed that decision to the Board, which denied the claim in an October 2005 decision, finding that the Veteran did not have a current (low) back disability.  The evidence at that time consisted of: (1) STRs showing the Veteran was restricted from lifting anything over 5 pounds for two weeks in May 1977 due to back strain, and that he was given limited duty in July 1977 due to flatfeet and back pain; (2) Reserve service records, including an October 1987 Reserve Service Entrance Examination report where his spine was found normal upon clinical evaluation and he denied recurrent back pain, and an April 1994 Reserve Service Entrance Examination report, where his spine was again found normal upon clinical evaluation, but the Veteran reported recurrent back pain; (3) post-service medical records that were devoid of complaints, treatment or a diagnosis relating the low back; and (4) a written statement and personal testimony from the Veteran asserting his low back disorder was due to service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran sought to reopen his claim in July 2008.  The RO obtained updated VA treatment records dated from March 2008 through May 2008, showing treatment for low back pain and a finding that the Veteran had a normal lumbosacral spine except for mild spondylosis.  In the April 2009 rating decision, the RO denied reopening on the basis that new and material evidence had not been received; specifically, that the evidence did not link the Veteran's claimed low back disability to service.

The Veteran subsequently submitted a May 2009 MRI of his lumbosacral spine showing spondylitic changes and diffuse bulges of the annulus.  He also submitted a June 2009 statement from his employer showing that he was on light duty due to a low back injury.  In response to this evidence, the RO ordered an October 2009 low back examination for the Veteran, where he was diagnosed with lumbar degenerative joint disease.  The examiner opined that it is not at least as likely as not that the Veteran's low back problem is related to the 1977 in-service injury, as he has been treated by numerous physician since service separation, none of which had documented any lower back problems until 2009 (the Board notes that the first occurrence was 2008), though his neck problems were documented.  The examiner further noted that the Veteran's CAT scan showed degenerative changes and not intervertebral disk prolapsed.  In an October 2009 Statement of the Case, the RO reopened the Veteran's claim on the basis of the May 2009 MRI and June 2009 statement from his employer, finding that they indicated a possible low back disability.  The RO then denied the claim on the basis that there was no positive nexus linking his low back disability to service, citing the October 2009 negative VA opinion.

The Board finds that the evidence submitted since the Board's October 2005 final decision is new and material.  The evidence is new, as it was not previously of record, and it is material because it shows evidence of a diagnosed low back disability.  While the VA examination does not include a positive nexus opinion linking the Veteran's low back disability to service, the law does not require new and material evidence as to each unproven element of a claim.  Shade, 24 Vet. App. 110.  Accordingly, the claim is reopened.



B.  Service Connection

As indicated above, the RO has deemed this claim reopened and adjudicated it on the merits.  Thus, there is no prejudice to the Veteran in the Board adjudicating the claim on the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The aforementioned evidence establishes that the Veteran has a current low back disability, noted in the October 2009 VA examination report, and that he suffered an in-service injury, documented in 1977 STRs.  However, there is no competent and credible evidence linking the two, as is required for entitlement to service connection.  Conversely, the medical evidence of record clearly states that the two are not related.

The Board has considered statements from the Veteran alleging his low back disability is due to service and that his low back has continued to deteriorate since 1977.  By extension, the statements from his wife, military comrades and friend have also been considered.  To the extent the Veteran generally alleges a relationship between his current back disability and his in-service injury, he is not competent to state that his in-service back injury is the cause of his current low back disability without some evidence that he has the requisite training or experience necessary to render him competent to make such a determination.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).

With regards continuity of symptomatology, the Veteran is competent to assert that he has had low back problems since service because they would have been experienced by him.  See Layno, 6 Vet. App. at 470 (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet the lack of such evidence, as discussed below is the case here, in combination with other factors may lead to the determination the a lay witness is not credible.

It is facially plausible that the Veteran would experience low back problems since his service.  Yet several of the other credibility factors lead to the conclusion that he is not credible in asserting this to be the case.  Indeed, the Veteran's assertion of continuity of low back symptomatology is inconsistent with the other evidence.   Particularly, though the Veteran alleges his low back has deteriorated since service, he denied recurrent back pain on an October 1987 Reserve Service Entrance Examination report.  Additionally, the Board notes that, aside from reporting recurrent back pain in April 1994 (approximately 15 years after service separation) he did not seek treatment for or make complaints related to his low back to a physician until March 2008.  Such a lengthy period of silence is a factor that tends to weigh against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

Such a lengthy period of silence additionally raises considerable suspicion as to motive.  The Veteran filed for service connection for a low back disorder in 2001.  In other words, he filed over 30 years after his separation from service.  This delay cannot be ignored.  See Shaw v. Principi, 3. Vet. App. 365 (1992) (a Veteran's delay in asserting a claim weighs against it).  It indeed suggests that the Veteran's assertion of persistent low back problems since service is based on his self-interest in gaining financially.  As noted above, if the assertion is found to be both competent and credible, service connection would be granted.  That potentially could result in the Veteran's receipt of VA compensation benefits.

By contrast, the Board attaches great probative weight to the clinical findings of skilled, unbiased professionals, and therefore accords the October 2009 VA examination high probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The examiner provided detailed clinical findings and conclusions, which were based upon physical examination, testing results and medical principles.  He found it not at least as likely as not that the Veteran's low back problem is related to the 1977 in-service injury.  He also considered the Veteran's reported history of low back pain. The examiner noted that the Veteran's low back disorder was degenerative in nature and not intervertebral disk prolapsed, as shown by a CAT scan.  He also observed that the Veteran had been treated by numerous physician since service separation, none of which had documented any lower back problems until decades after service separation, though his neck problems were documented.  

The Board also takes note of the Veteran's Reserve service records showing a clinically normal spine in October 1987 and April 1994, which further supports the October 2009 VA examiner's findings. 

As shown, there is no competent and credible evidence or record linking the Veteran's low back disability to service.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for a low back disability, and there is no reasonable doubt to resolve in the Veteran's favor. 

III.  Cervical Spine Disability-Higher Initial Rating Prior to September 23, 2002

A.  Schedular Evaluation

The Veteran's disability is rated under Diagnostic Code 5293, as defined prior to the September 23, 2002, regulation change (now reclassified as Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS).  Under the old criteria for Diagnostic Code 5293, pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a (2002).  The Veteran has a 60 percent rating under these criteria, which is the maximum schedular evaluation.  The effective date for service connection and the 60 percent rating was established as of June 5, 2001.  

The regulations used to evaluate disabilities of the spine were amended twice during the pendency of the Veteran's appeal.  The first change occurred in August 2002, effective as of September 23, 2002.  67 Fed. Reg. 54,345-54,349, Aug. 22, 2002 (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The change related to evaluating disabilities involving IVDS under Diagnostic Code 5293.  The change required rating the orthopedic and neurological manifestations separately, if warranted.  In addition, the option of rating an IVDS disability based on incapacitating episodes was now established.  The rating criteria pertaining to disabilities of the spine were amended again in August 2003, effective as of September 26, 2003.  68 Fed. Reg. 51,454-51,458, Aug. 27, 2003 (codified at 38 C.F.R. § 4.71a (2011), Diagnostic Codes 5235-5243 and accompanying notes).  This change amended all of the diagnostic codes used to evaluate disabilities of the spine.  New rating criteria were also implemented.

In evaluating the Veteran's claim, the Board must analyze the various versions of rating criteria applicable to his claim.  However, even if the Board finds a revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPRECs 3-2000, 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It follows that, as the Veteran is receiving the maximum 60 percent rating under the criteria in effect prior to September 23, 2002, there is no higher schedular rating which he can receive for that time period.  To the extent he argues his condition is worse than currently rated, the Board reiterates that, as he is receiving the maximum rating for this period, there is no additional relief the law provides on a schedular basis.

The Board has also considered the applicability of other diagnostic codes then in effect.  The only diagnostic codes permitting a rating higher than 60 percent for the spine were Diagnostic Code 5285, which provided a 100 percent rating for evidence of a fracture of the vertebra, with cord involvement, and Diagnostic Code 5286, which  provided a 100 percent rating for unfavorable ankylosis of the spine, with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2001).  However, review of the medical evidence demonstrates there is no evidence of fracture of the Veteran's vertebrae or complete bony fixation (ankylosis) of the spine to allow for a rating under former Diagnostic Codes 5285 or 5286. 

As will be described in the Remand portion below, additional medical evidence is required before the Board can adequately assess the Veteran's increased rating claim from September 23, 2002, forward, pursuant to the revised rating criteria.

B.  Extraschedular Evaluation Prior to September 23, 2002
The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

C.  TDIU
Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, in February 2011, he reported to a VA physician that he is employed in a light duty office job.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

IV.  Cervical Spine Disability-Effective Date

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in November 1979.  The Veteran submitted a claim of entitlement to service connection for a cervical spine disability in June 2001, more than 1 year after separating from service.  Therefore, the assignment of an effective date back to the day following discharge is not warranted.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for a cervical spine disability on June 5, 2001.  Thus, that date serves as the date of claim.  The Board need not determine the exact date upon which the entitlement arose in order to conclude that June 5, 2001, the date selected by the RO, is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to June 5, 2001, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred prior to June 5, 2001, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to June 5, 2001, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

After reviewing the record, the Board concludes that there is no testimonial document submitted prior to June 5, 2001, indicating intent to pursue a claim of entitlement to service connection for a cervical spine disability.  While a March 2001 letter from a Veteran's Service Organization indicates generally that they have been appointed as the Veteran's representative and wish to review his claims file, no specific claim is listed.  Accordingly, this communication does not satisfy the criteria of 38 C.F.R. § 3.155.

In sum, the presently assigned effective date of June 5, 2001, is appropriate and there is no basis for an award of service connection for a cervical spine disability prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has been received; to this extent, the appeal is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial rating in excess of 60 percent for a cervical spine disability, prior to September 23, 2002, is denied.

An effective date earlier than June 5, 2001, for the grant of service connection for a cervical spine disability is denied.


REMAND

As mentioned above, the regulations used to evaluate disabilities of the spine were amended twice during the pendency of the Veteran's appeal.  Both changes, effective September 23, 2002, and September 26, 2003, require rating orthopedic and neurological manifestations, related to spine disabilities, separately, if warranted.  Under this requirement, the Veteran could, in theory, obtain a rating in excess of 60 percent through combining a rating under the General Rating Formula for Diseases and Injuries of the Spine with a separate rating for any potential neurologic abnormalities stemming from his cervical spine disability.

Medical evidence of record suggests that the Veteran has bilateral upper radiculopathy related to his cervical spine disability, and bilateral lower radiculopathy, which may or may not be related to his cervical spine disability.  An examination is required to address the nature and extent of these and any other neurologic abnormalities related to the Veteran's cervical spine disability.

Additionally, the Board notes that the Veteran's most recent VA examination pertaining to his cervical spine disability is approximately four years old.  On remand, a new examination should be obtained to determine the current severity of the Veteran's disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As the case is being sent back for further development, the AOJ should take the opportunity to obtain any outstanding VA treatment records, from February 2011, forward.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to the cervical spine disability, from February 2011, forward.  Any negative responses should be noted in the file.

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability, including any associated neurological symptoms.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner must state whether the Veteran experiences neurological disabilities, including, but not limited to, bowel or bladder impairment and radiculopathy of the upper and lower extremities.  If any such a disability is diagnosed, the examiner should express an opinion regarding the likely etiology of any disorder diagnosed, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to his service-connected cervical spine disability.  Why or why not?

The examiner should also describe in detail all symptomatology associated with any neurological disorder diagnosed, including the severity of any paralysis detected.

Regarding the cervical spine, the examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


